PER CURIAM.
Eddie Green appeals an order summarily denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. The trial court ruled that this motion, filed on November 3, 2004, was successive as a result of a motion that the trial court denied in 1991. It appears that Mr. Green’s crime was committed in 1989 and that he was sentenced on a violation of probation in November 2002. Mr. Green’s November 3, 2004, motion for postconviction relief argues that his attorney was ineffective at the plea hearing on the violation of probation. Thus, this motion is not successive to the one denied in 1991. The trial court therefore denied this motion for an improper reason. Without additional information, we cannot review the merits of this motion.
Reversed and remanded.
ALTENBERND, C.J., and NORTHCUTT and VILLANTI, JJ., Concur.